Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 2, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160772(52)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  SARON E. MARQUARDT, Personal                                                                          Elizabeth T. Clement
  Representative of the ESTATE OF                                                                       Megan K. Cavanagh,
                                                                                                                         Justices
  SANDRA D. MARQUARDT,
               Plaintiff-Appellant,
                                                                     SC: 160772
  v                                                                  COA: 343248
                                                                     Washtenaw CC: 12-000621-NH
  VELLAIAH DURAI UMASHANKAR, M.D.,
             Defendant-Appellee.
  _______________________________________/

         On order of the Chief Justice, the motion of the American Medical Association and
  the Michigan State Medical Society to file a brief amicus curiae is GRANTED. The amicus
  brief will be accepted for filing if submitted on or before September 21, 2020.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 2, 2020

                                                                                Clerk